This decree must be affirmed. We can conceive of no stronger case for the appointment of a non-resident administrator, within the discretion given to the court by ch. 156, § 6, of the Rev. Stats., than that of a husband, entitled, by section 7 of the same chapter, to administer on his wife's estate, in case of her intestacy, and without account. There are no debts — there is to be no distribution — and he is to retain as his own the whole personal estate of his deceased wife; and if, as has been suggested, questions are likely to arise as to what was her personal estate, he is the most proper person, in his own name, to vindicate his own rights.